Exhibit 10.13

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
March 17, 2006 (the “Effective Date”) by and between FAIRPOINT COMMUNICATIONS,
INC., a Delaware corporation (together with its successors and assigns permitted
hereunder, the “Company”), and EUGENE B. JOHNSON (the “Executive”).

RECITALS:

WHEREAS, the Executive is currently employed by the Company as its Chief
Executive Officer pursuant to an Employment Agreement dated as of December 31,
2002, for a period ending December 31, 2006 (the “Existing Employment
Agreement”).

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its subsidiaries and stockholders
to enter into this Agreement for purposes of extending the term of Executive’s
employment for an additional two (2) years and otherwise employing the Executive
on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the respective agreements and covenants set
forth herein and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

1.             Employment Period. Subject to Section 3, the Company hereby
agrees to employ the Executive, and the Executive hereby agrees to be employed
by the Company, as Chief Executive Officer of the Company and/or as Chairman of
the Board of Directors of the Company, in accordance with the terms and
provisions of this Agreement for a period commencing on the date hereof and
ending on December 31, 2008 (the “Employment Period”). In the event the
Executive continues to perform services after the Employment Period, and pending
agreement for extension of the Employment Agreement, such services shall
constitute employment for an unspecified term, terminable at will, with or
without cause or reason, with or without advance notice, and with or without pay
in lieu of advance notice.

2.             Terms of Employment.

(a)           Position and Duties.

(i)            During the term of the Executive’s employment, the Executive
shall serve as the Chief Executive Officer of the Company and/or as Chairman of
the Board of Directors of the Company and, in so doing, shall perform normal
duties and responsibilities associated with such positions.


--------------------------------------------------------------------------------




(ii)           During the term of the Executive’s employment, and excluding any
periods of vacation and other leave to which the Executive is entitled, the
Executive agrees to devote substantially all his business time to the business
and affairs of the Company and to use the Executive’s best efforts to perform
faithfully, effectively and efficiently his duties and responsibilities.

(iii)          Notwithstanding Section 2(a)(ii) hereof, during the term of the
Executive’s employment it shall not be a violation of this Agreement for the
Executive to (1) serve on industry, trade, civic, educational or charitable
boards or committees, (2) deliver lectures or fulfill speaking engagements,
and/or (3) manage personal investments, so long as such activities do not
interfere with the performance of the Executive’s duties and responsibilities as
an employee of the Company.

(iv)          Executive agrees to observe and comply with the Company’s
rules and policies as adopted by the Company from time to time.

(b)           Compensation.

(i)            Base Salary. During the term of the Executive’s employment, the
Executive shall receive an annual base salary of $460,000 (the “Annual Base
Salary”), which shall be paid in accordance with the customary payroll practices
of the Company.

(ii)           Bonus. Executive shall be eligible for a bonus each year (up to
100% of Executive’s Annual Base Salary), which bonus shall be paid if fully
earned, all as provided in an objective bonus arrangement set and documented by
the Company’s Compensation Committee and Executive each year.

(iii)          Incentive, Savings, Stock Option, Restricted Stock and Retirement
Plans. During the term of the Executive’s employment, the Executive shall be
entitled to participate in all incentive, savings, stock option, restricted
stock and retirement plans, practices, policies and programs applicable
generally to other senior executives of the Company, as amended from time to
time. Without limiting the foregoing, Executive currently has 273,812 fully
vested options under the Company’s 1998 Stock Incentive Plan (the “98 Plan”),
20,490 fully vested options under the Company’s 2000 Employee Stock Option Plan
(the “2000 Plan”) and 189,488 shares of restricted stock, still subject to
certain vesting requirements, under the Company’s 2005 Stock Incentive Plan (the
“2005 Plan”). Except as provided in Section 4 hereof, all such options and/or
shares of restricted stock shall vest and/or become exercisable pursuant to the
terms and conditions of the particular plans and agreements relating thereto.

(iv)          Supplemental Grant(s) of Restricted Stock. As additional
consideration for Executive entering into this Agreement, the Company
simultaneously herewith shall grant to the Executive 50,000 shares of restricted
stock (the “Restricted Stock”), such grant to be effective for all purposes on
the date Executive and the

2


--------------------------------------------------------------------------------




Company execute the Restricted Stock Agreement to be entered into by and between
the Company and Executive (the “Restricted Stock Agreement”). The Restricted
Stock will vest in three equal annual installments and pay current dividends,
all pursuant to the Company’s 2005 Stock Incentive Plan and the Restricted Stock
Agreement. So long as Executive has not been terminated for Cause by the Company
and/or has not voluntarily resigned prior to the following grant dates, an
additional grant of 50,000 shares of restricted stock shall be made by the
Company on each of January 1, 2007 and January 1, 2008, in each case pursuant to
the Company’s 2005 Stock Incentive Plan or a replacement plan approved by the
Company’s shareholders at the Company’s 2007 annual meeting and pursuant to a
restricted stock agreement substantially in the form of the Restricted Stock
Agreement relating to the Restricted Stock. Each such grant’s shares of
restricted stock will vest in three equal annual installments from the date of
grant and pay current dividends, also pursuant to the Company’s 2005 Stock
Incentive Plan and the applicable restricted stock agreement. Such grants shall
be made by the Company even if Executive’s employment has been terminated prior
to the foregoing grant dates without Cause.

(v)           Welfare Benefit Plans. During the term of the Executive’s
employment, the Executive and/or the Executive’s spouse, as the case may be,
shall be eligible for participation in and shall receive all benefits under the
welfare benefit plans, practices, policies and programs provided by the Company,
including medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs, as amended from time to time, to the extent applicable generally
to other employees of the Company.

(vi)          Perquisites. During the term of the Executive’s employment, the
Executive shall be entitled to receive, in addition to the benefits described
above, such perquisites and fringe benefits appertaining to his position in
accordance with any policies, practices and procedures established by the Board,
as amended from time to time.

(vii)         Expenses. During the term of the Executive’s employment, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
employment expenses incurred by the Executive in accordance with the Company’s
policies, practices and procedures, as amended from time to time.

3.             Termination of Employment.

(a)           Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If a
Disability (as defined below) of the Executive has occurred during the
Employment Period, the Company may give to the Executive written notice in
accordance with Section 8(e) hereof of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the ninetieth (90th) day after receipt of
such notice by the Executive (the “Disability Effective Date”),

3


--------------------------------------------------------------------------------




if, within ninety (90) days after such receipt, the Executive shall not have
returned to perform, with reasonable accommodation, the essential functions of
his position. For purposes of this Agreement, at any time the Company or any of
its affiliates sponsors a long-term disability plan for the Company’s employees,
“Disability” shall mean disability as defined in such long-term disability plan.
The determination of whether the Executive has a Disability shall be made by the
person or persons required to render disability determinations under the
long-term disability plan. At any time the Company does not sponsor a long-term
disability plan for its employees, “Disability” shall mean the Executive’s
inability to perform, with reasonable accommodation, the essential functions of
his position hereunder for a period of 180 days in any 360 consecutive day
period due to mental or physical incapacity, as determined by a physician
selected by the Company or its insurers.

(b)           Cause or Without Cause. The Company may terminate the Executive’s
employment during the Employment Period for Cause or without Cause. For purposes
of this Agreement, “Cause” shall mean (a) misappropriating any funds or any
material property of the Company, (b) obtaining or attempting to obtain any
material personal profit from any transaction in which the Executive has an
interest which is adverse to the interest of the Company unless the Company
shall first give its consent to such transaction, (c) (i) the willful taking of
actions which directly impair the Executive’s ability to perform the duties
required by the terms of his employment, or (ii) taking any action detrimental
to the Company’s goodwill or damaging to the Company’s relationships with its
customers, suppliers or employees; provided that such neglect or refusal, action
or breach shall have continued for a period of twenty (20) days following
written notice thereof, (d) being convicted of or pleading nolo contendere to
any crime or offense constituting a felony under applicable law or any crime or
offense involving fraud or moral turpitude, or (e) any material intentional
failure to comply with applicable laws or governmental regulations within the
scope of employment as defined by this Agreement. For purposes of this
Agreement, “without Cause” shall mean a termination by the Company of the
Executive’s employment during the Employment Period for any reason other than a
termination based upon Cause, death or Disability.

(c)           Notice of Termination. Any termination by the Company for Cause or
without Cause shall be communicated by a Notice of Termination to the Executive
given in accordance with Section 8(e). For purposes of this Agreement, the term
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination
date. The failure by the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Cause shall not waive any
right of the Company hereunder or preclude the Company from asserting such fact
or circumstance in enforcing the Company’s rights hereunder.

4


--------------------------------------------------------------------------------




(d)           Date of Termination. The term “Date of Termination” means (i) if
the Executive’s employment is terminated by the Company for Cause, the date of
receipt of the Notice of Termination or any later date specified therein
pursuant to Section 3(c), as the case may be, (ii) if the Executive’s employment
is terminated by the Executive, thirty (30) days from the date of receipt of the
Notice of Termination, (iii) if the Executive’s employment is terminated by the
Company other than for Cause, the date on which the Company notifies the
Executive of such termination, and (iv) if the Executive’s employment is
terminated by reason of death or Disability, the date of death of the Executive
or the Disability, as the case may be.

4.             Obligations of the Company upon Termination.

(a)           If, during the Employment Period, the Company shall terminate the
Executive’s employment for Cause or the Executive shall voluntarily resign, the
Executive shall not be entitled to any future benefits pursuant to this
Agreement.

(b)           Upon the earliest of (A) expiration of the Employment Period, or
(B) termination of the Executive’s employment as Chief Executive Officer and as
Chairman of the Board of Directors without Cause, the Executive shall be
entitled to receive from the Company the following, effective as of the date of
occurrence of such event (the “Termination Event”), subject to the following
being suspended for a breach of the Executive’s covenant not to compete set
forth in Section 6 hereof:

(i)            Continued medical coverage for Executive and Executive’s spouse,
at Executive’s election, for the life of each under the Company’s then existing
health insurance plan upon continued timely payment by Executive or Executive’s
spouse of the then applicable employee and spouse premium. This coverage shall
continue to be available to Executive’s spouse upon the death of Executive.
Following the time each of which Executive or Executive’s spouse is eligible for
Medicare, ongoing retiree health coverage shall be calculated on the assumption
that each of Executive or Executive’s spouse had enrolled in all available parts
of Medicare.

(ii)           As provided in the Existing Employment Agreement, extension of
the Executive’s right to exercise all of his vested options under the 2000 Plan
until the earlier of (a) March 12, 2012, or (b) the Sale of the Company (as
defined in the 98 Plan).

(iii)          Continued vesting of all restricted stock granted as of the
Termination Event under the Company’s 2005 Stock Incentive Plan or a replacement
plan as provided in the restricted stock agreement applicable to each grant of
such restricted stock.

(c)           Upon the expiration of the Employment Period at December 31, 2008,
unless extended by the mutual agreement of the Company and Executive commencing
on the day following the six month anniversary of the Termination Event,

5


--------------------------------------------------------------------------------




Executive shall receive his Base Salary in accordance with customary payroll
practices of the Company for one year thereafter, subject to such payment being
suspended for a breach of the Executive’s covenant not to compete set forth in
Section 6 hereof.

(d)           In the event that the Executive’s employment as Chief Executive
Officer of the Company and as Chairman of the Board of Directors of the Company
is terminated without Cause at any time during the Employment Period, the
Executive shall be entitled to receive, commencing on the day following the six
month anniversary of such Termination Event and in accordance with the customary
payroll practices of the Company, payment of Executive’s Base Salary as of the
Termination Event for a period of time equal to the remainder of the Employment
Period as of the Termination Event plus one year as provided in
Section 4(c) hereof, subject to such payment being suspended for a breach of the
Executive’s covenant not to compete set forth in Section 6 hereof.

5.             Protection of Confidential Information. Executive acknowledges
that by reason of his position with the Company, he has had and will continue to
have complete access to and knowledge of the Company’s Confidential Information.
The Company’s “Confidential Information”, as used in this Agreement, means any
form of data or information in the possession or control of the Company which
relates to its business affairs, including but not limited to trade secrets,
proprietary information or other information not in the public domain.
Confidential Information includes but is not limited to product or service
concepts and designs, marketing insights, technology related to the Company’s
business, business methods and strategies, all financial information and plans
of the Company, acquisition targets and potential targets, strategic business
plans, pricing terms and methods, growth, expansion or acquisition plans,
financing or venture capital sources and plans, and all similar information that
the Company holds in confidence or that competitors of the Company would be
desirous of obtaining. Executive agrees to use the Confidential Information only
for the purpose of or in connection with the business of the Company, and to
keep the Company’s Confidential Information in strictest confidence and secrecy
and not to use or disclose Confidential Information to any person or entity
except for purposes of conducting the business of the Company, both during the
term of Executive’s employment with the Company (both during the Employment
Period and any continuation period thereafter) and thereafter for a period of
five (5) years. Executive will return all Confidential Information to the
Company immediately upon termination of his employment with the Company.

6.             Non-Competition.

(a)           Non-Competition Agreement. Executive agrees that, without the
prior written consent of the Company’s Board of Directors, during the term of
his employment with the Company, including any continued employment after the
Employment Period, and for a period of three (3) years thereafter, he will not
“Compete” with the Company in the “Prohibited Territory.”

6


--------------------------------------------------------------------------------




(b)           Definition of “Compete”. For purposes of this Section 6, the term
“Compete” means to be employed or engaged in any capacity, whether as an
employee, as a consultant, or by self-employment, individually or on behalf of
others, or to have any ownership interest in, any business or entity engaged in
business in the “Communications Industry”; provided, however, that the purchase
and ownership of capital stock of less than two percent (2%) in a publicly
traded entity within the Communications Industry shall not constitute competing.
As used herein, the term “Communications Industry” shall have its broadest
definition, as generally understood by the investing public, and includes, but
is not necessarily limited to the ownership, acquisition or operation of,
investment in, or the provision of services or technology related to Rural Local
Exchange Carriers (RLECs), Incumbent Local Exchange Carriers (ILECs),
Competitive Local Exchange Carriers (CLECs), Internet Service Providers (ISPs),
cable television services, retail or wholesale distribution of long distance
services, Internet portal services, web casting and web hosting, dedicated
service lines (DSL), broadband, voice or video conferencing, voice mail
services, voice, data or video transmissions, cellular or wireless telephone,
data, paging or Internet access services, prepaid calling cards and other
prepaid communication services, electronic mail services, directory and operator
assistance services, facsimile and data services, and other similar and related
services and products.

(c)           Definition of “Prohibited Territory”. For purposes of this
Section 6, the term “Prohibited Territory” shall mean and include each of the
following defined areas: (i) the United States, and (ii) any State within the
United States where the Company is engaged in business in the Communications
Industry. For purposes of this Section 6, a person or entity is considered to be
Competing in the Prohibited Territory if it is engaged in offering or providing
products or services related to the Communications Industry within the
Prohibited Territory, regardless of the geographic location of the Competing
individual or entity.

(d)           Acknowledgments by Executive. Executive acknowledges that the
terms of this Section 6, including the definitions of “Compete”, “Communications
Industry” and “Prohibited Territory”, and the three (3) year post employment
term are reasonable, and are no broader than necessary to protect the Company’s
legitimate business interests. Executive specifically acknowledges and agrees
that (i) he has received adequate and valuable consideration for entering into
this noncompetition agreement, (ii) the Company is currently engaged in business
in the Communications Industry, and is either actively engaged in each aspect
thereof set out in the definition set forth in Section 6(b) above, or it
reasonably anticipates that it will be engaged in each such aspect or activity
competitive with it, during the Employment Period, and that part of Executive’s
responsibilities as Chief Executive Officer of the Company and as Chairman of
the Board of Directors of the Company are and will continue to be to explore and
expand the Company into each aspect of the Communications Industry where it can
profitably do so, (iii) the nature of the Communications Industry is such that
the range of business and competition is not necessarily contained within easily
definable

7


--------------------------------------------------------------------------------




geographic territories, and that in many respects, otherwise unrelated aspects
of the Communications Industry are competitive with each other (for example,
cable television providers, telephone companies and ISPs all compete with each
other to provide Internet access and services to consumers and businesses),
(iv) the business of investing in and operating RLECs, ILECs, CLECs and/or ISPs
is highly competitive, and (v) by reason of his responsibilities as Chief
Executive Officer of the Company and/or as Chairman of the Board of Directors of
the Company, he will be intimately familiar with and engaged in developing the
Company’s business, financial and growth plans and other Confidential
Information, and that if he engages in any of the activity prohibited by this
Section 6, it is inevitable that he would use or disclose Confidential
Information of the Company.

(e)           Governing Law; Enforcement; Survival. Notwithstanding the
provisions of Section 8(c), the provisions of Section 5 and the provisions of
this Section 6 shall be construed and enforced in accordance with the laws of
the State of North Carolina, without regard to principles of conflict of laws.
Executive agrees that the Company would suffer irreparable harm in the event of
any violation of Sections 5 or 6 hereof, and the Company is therefore entitled
to injunctive relief to enforce the provisions thereof. The provisions of
Sections 5 and 6 shall survive the termination of this Agreement in accordance
with their terms, and shall inure to the benefit of the Company and its
affiliates, and each of their successors and assigns.

(f)            Severability. In the event that any provision contained herein is
held to be invalid, prohibited or unenforceable because of the scope, duration
or area of applicability, such provision shall be ineffective only to the extent
of such invalidity, prohibition or unenforceability. Executive and the Company
agree that it is each of their intent and desire that the provisions of
Section 6 be enforced to the absolute greatest extent permissible by law, and
they each therefore agree and request that, to the extent a court determines
these provisions or any part thereof are unenforceable to any extent, such court
may and should limit the enforcement to discrete geographic territories set
forth in Section 6(c), or to specific states in which the Company is doing
business, or to specific aspects of the Communications Industry, as listed in
Section 6, as the court deems necessary to the enforceability of the letter and
intent of this Agreement.

7.             Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable, this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement, and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. This Section 7
is intentionally in addition to but not in replacement of Section 6(f) above.

8


--------------------------------------------------------------------------------




8.             Miscellaneous.

(a)           Counterparts. This Agreement may be executed in several
counterparts each of which is an original. This Agreement and any counterpart so
executed shall be deemed to be one and the same instrument. It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.

(b)           Contents of Agreement; Parties-In-Interest. This Agreement sets
forth the entire understanding of the parties regarding the subject matter
hereof. Any previous agreements or understandings between the parties regarding
the subject matter hereof are merged into and superseded by this Agreement. All
representations, warranties, covenants, terms, conditions and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, legal representatives, successors and permitted assigns
of the Company and the Executive. Neither this Agreement nor any rights,
interests or obligations hereunder may be assigned by any party without the
prior written consent of the other party hereto.

(c)           NEW YORK LAW TO GOVERN. EXCEPT AS PROVIDED IN SECTION 6(e), THIS
AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.

(d)           Section Headings. The section headings herein have been inserted
for convenience of reference only and shall in no way modify or restrict any of
the terms or provisions hereof.

(e)           Notices. All notices, requests, demands and other communications
which are required or permitted hereunder shall be sufficient if given in
writing and delivered personally or by registered or certified mail, postage
prepaid, or by facsimile transmission (with a copy simultaneously sent by
registered or certified mail, postage prepaid), as follows (or to such other
address as shall be set forth in a notice given in the same manner):

If to the Company, to:

FairPoint Communications, Inc.
521 East Morehead Street, Suite 250
Charlotte, North Carolina 28202
Facsimile: (704) 344-1594
Attn: Shirley J. Linn, Esq.

9


--------------------------------------------------------------------------------




If to the Executive, to:

Eugene B. Johnson
920 Berkeley Avenue
Charlotte, North Carolina 28203

(f)            Modification and Waiver. Any of the terms or conditions of this
Agreement may be waived in writing at any time by the party which is entitled to
the benefits thereof, and this Agreement may be modified or amended at any time
by the Company and the Executive. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof nor shall such
waiver constitute a continuing waiver.

(g)           Third Party Beneficiaries. Except as otherwise expressly set forth
herein, no individual or entity shall be a third-party beneficiary of the
representations, warranties, covenants and agreements made by any party hereto.

(h)           Termination of Prior Arrangements. The parties hereto acknowledge
and agree that this Agreement supersedes and terminates all existing employment
and severance agreements or arrangements between the Company and/or any of its
affiliates and the Executive, including but not limited to Executive’s
employment agreement with the Company dated as of December 31, 2002.

(i)            Executive’s Legal Fees. The reasonable costs and expenses for
legal services incurred by Executive in the negotiation and execution of this
Agreement shall be paid by the Company.

(j)            Section 409A. If any amounts payable under this Agreement may
result in the application of Section 409A of the Internal Revenue Code, the
Company shall modify the timing of payments hereunder, if and to the extent
necessary in order to comply with the provisions of such section.

10


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed or have caused this
Agreement to be duly executed as of the date first above written.

EXECUTIVE

 

 

 

 

 

/s/ Eugene B. Johnson

 

Eugene B. Johnson

 

 

 

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ John P. Crowley

 

Name:

John P. Crowley

 

Title:

Chief Financial Officer

 

11


--------------------------------------------------------------------------------